Citation Nr: 1027912	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-
connected status post right dorsal wrist ganglion excision .  

2.  Entitlement to an initial compensable rating for the service-
connected intermittent C6-7 radiculopathy without motor/sensory 
defect.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for status post right 
dorsal wrist ganglion cyst excision and intermittent C 6-7 
radiculopathy without motor/sensory defect, both rated as 
noncompensable, effective July 9, 2004.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Veteran has not alleged unemployability.  
Therefore, the Board finds that no further consideration of a 
TDIU award is warranted.  


FINDINGS OF FACT


1.  The Veteran failed to report for a scheduled VA examination 
in January 2005; but he provided good for his failure to report 
to this examination.  

2.  The Veteran failed to report, without good cause, to 
subsequently scheduled VA examinations scheduled for July 2006 
and January 2008.  

3.  The scar associated with the Veteran's service-connected 
right wrist disability is not deep or painful on examination.  
The scar is superficial, does not cause limited motion, is not 
unstable, and does not cover an area of at least six square 
inches.

4.  The service-connected right wrist disability is not 
productive of a compensable degree of limitation of motion or 
ankylosis of the wrist joint; nor does it involve degenerative 
arthritis, although it is manifested by pain, of at least the 
minimal compensable rating for the joint.   

5.  The Veteran's intermittent C6-7 radiculopathy without 
motor/sensory defect is not shown to be productive of any 
disablement.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
disability evaluation, and no more, for the service-connected  
right wrist ganglion disability have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.71a, 4.118, Diagnostic Codes (DCs) 5015, 5214, 5215, 
7801-7805 (2004), 7819 (2009).

2.  The criteria for a compensable evaluation for intermittent 
C6-7 radiculopathy without motor/sensory defect have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.31, 4.124a, DC 8599-
8510 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims for the initial evaluation following the grant of 
service connection, Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As for VA's duty to assist in developing the Veteran's initial 
rating claims, the service treatment records are the only 
evidence of record.  The Veteran was scheduled for VA 
examinations in connection with the claims.  He was scheduled for 
VA examination in January 2005, but he failed to report for this 
examination.  Later that month, he was sent notice of the grant 
of service connection for both disabilities and the 
noncompensable ratings.  

In the Veteran's January 2006, notice of disagreement (NOD) he 
stated that he was unaware of the scheduling of the January 2005 
VA examination.  He stated that it was apparent that his new 
address was not reported and notice of his examination went to 
his old address and was not forwarded.  He indicated that he 
thought he had notified VA of his new address.  He asked that VA 
make note of the new address and make the necessary change in his 
record.  He requested that another compensation and pension 
examination be scheduled.  

Finding the Veteran's reason for his failure to report to the 
2005 examination to be "good cause" the RO scheduled the 
Veteran for a subsequent VA examination for July 2006.  The 
Veteran, however failed to report to that examination as well, 
and he did not attempt to contact the RO to cancel or reschedule 
the examination.  

Finally, in December 2007, the Veteran was scheduled for another 
examination by VA for January 10, 2008.  Again, he failed to 
report for the examination.  Of particular note, the Veteran's 
correct address at that time, as per the RO, was explicitly noted 
on the second page of the December 2007 examination request, even 
though it appears that an old address was noted on page one of 
the examination request.

In February 2009, the case was certified to the Board.  Later 
that month, a letter was sent to the Veteran indicating that the 
appeal had been received at the Board.  In March 2009, that 
letter was returned to the Board as undeliverable.  In April 
2009, the Veteran sent a facsimile to the Board indicating that 
he had a new address in Houston, Texas.  

VA regulations provide that when a claimant fails to report for a 
scheduled medical examination, without good cause, an original 
compensation claim shall be rated based upon the evidence of 
record.  See 38 C.F.R. § 3.655 (2009).  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for a 
service-connected disability fall under the category of 
"original claims").  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 3.655(a) 
(2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the burden was upon VA to demonstrate that notice 
was sent to the claimant's last address of record and that the 
claimant lacked adequate reason or good cause for failing to 
report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  In this case, it is clear from the record that VA had 
the last known address of the Veteran at the time that the 
examination requests were mailed, and at the very least, the 
December 2007 examination request noted a change in the Veteran's 
address.  In the absence of clear evidence to the contrary, the 
law presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA 
purposes is a written notice sent to the claimant's last address 
of record.  See38 C.F.R. § 3.1(q) (2009).  Not until a year 
later, and by facsimile, did he inform VA that he had moved 
again, this time to Texas.  At no time did the Veteran attempt to 
provide a rationale, or good cause for his failure to report for 
his examination.  

The Court has held that VA's "duty to assist is not always a 
one-way street."   Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.  Moreover, it 
is well established that it is the Veteran's responsibility to 
keep VA advised of his whereabouts.  "There is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

There has been substantial compliance with all pertinent VA law 
and regulations and to proceed with the merits of the instant 
claims would not cause any prejudice to the Veteran.  The 
Veteran's examination schedule was sent to his last known address 
and the Veteran himself, indicates that he may not have notified 
VA of his change of address.  His last change of address was not 
provided to VA until April 2009, by facsimile, after two 
additional VA examinations were scheduled and he did not report.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Initial Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155); 38 C.F.R. Part 4.

When the appeal arises from an initial rating, consideration must 
be given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

Service connection for status post right dorsal wrist ganglion 
excision and service connection for intermittent C6-7 
radiculopathy without motion/sensory defect were granted by 
rating decision of January 2005.  Noncompensable ratings were 
granted for both disabilities, effective July 9, 2004.   


Status post dorsal wrist ganglion cyst excision

The Veteran claims that his right dorsal ganglion wrist excision 
is more severe than the current noncompensable rating reflects.  
He asserts that he has restricted motion and numbness in the 
fingers due to this injury.  

The Veteran's right wrist ganglion cyst disability is rated as 
5015-7819 (when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous)  See 
38 C.F.R. §  4.20 (2009).  

Under DC 5015, the disease rated under this diagnostic code 
(bones, new growth of, benign) will be rated on limitation of 
motion of the affected part, as arthritis, and under DC 7819.  
Diagnostic Code 7819, benign skin neoplasms, is to be rated under 
DCs 7801-7805, or as impairment of function.  38 C.F.R. § 4.118 
(2009).  The impairment of function will pertain to the function 
of the Veteran's right wrist.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2009).  Painful, unstable, or misaligned joints 
due to a healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  

As previously stated, the Veteran failed to report for his VA 
compensation and pension examinations, and therefore the claim is 
to rated on the medical evidence of record.  That evidence is 
limited to the Veteran's service treatment records.  

Service treatment records show that in February 2002, the Veteran 
complained of right wrist pain of two weeks duration with a 
history of trauma three years earlier while attempting to stop a 
"boom" on ship.  A small ganglion of the right wrist was 
suspected.  There was increased pain with plantar flexion.  In 
July 2002, he was seen for follow-up of the ganglion cyst.  The 
pain increased to 9/10 when using his wrist.  Examination 
revealed point tenderness in the dorsal aspect of the wrist.  
There was increased tenderness on extension.  There was a 
palpable mass noted.  In October 2002, the Veteran underwent 
excision of the right dorsal wrist mass.  In November 2002, he 
again complained of right wrist pain.  Range of motion was a 
decrease in flexion and extension of the wrist.  There was a 
tender nodule and a well healed incision.  The assessment was 
scar tissue vs. right ganglion cyst.  

In February 2003, the Veteran was seen complaining of the return 
of a mass in the right wrist after ganglion cyst surgery.  There 
was no reinjury according to the Veteran.  He stated he had been 
compliant with massage treatment without any relief.  Examination 
of the right wrist showed a well-healed 1.5 cm scar on the dorsum 
of the right wrist with an underlying tender mass.  The 
assessment was possible return of right wrist ganglion cyst, 
symptomatic status/post surgery.  In July 2003, he was seen by 
the surgeon and the assessment was that he had resolved right 
wrist pain with no treatment needed.  He was told to return as 
needed.  Later that month, he was seen for right wrist pain, 
numbness, and tingling of the index and middle finger.  The 
digits were swollen five days earlier, and had improved at the 
time of examination.  He had some physical therapy with some 
help.  On examination, it was noted that he was right hand 
dominant.  The right wrist had full range of motion and no 
swelling.  The assessment was right ganglion cyst, status post 
surgery, symptomatic.  That same month, he was seen again, with 
no evidence of ganglion recurrence.  In August 2003, he was seen 
with pain of the right wrist with push ups and other activities.  
In December2003, he was again seen for right wrist pain.  He had 
full range of wrist motion and his right hand grip strength was 
4/5.  He was told to continue Motrin as needed and to restart 
occupational therapy exercises.  

In February 2004, the Veteran was seen in the orthopedic clinic 
for his recurrent swelling of the right wrist.  He had recurrent 
pain and swelling, exacerbated with the use of the wrist.  He was 
concerned about recurrence of the cyst vs. persistent scar 
tissue.  Physical examination showed flexion and extension of the 
wrist and spreading of the fingers and thumb of both hands 
without limitation.  His grip was 5/5.  Sensation was intact in 
the fingertips to light touch.  The radial pulses were palpable, 
bilaterally.  There was pain in the right wrist with maximal 
dorsiflexion and extension.  The skin was intact, but there was a 
well healed scar on the dorsum of the right wrist.  There was 
swelling soft tissue, just distal to scar, more prominent with 
wrist flexion.  The area was tender.  The impression was 
recurrent ganglion cyst right wrist.  In March 2004, an MRI of 
the right wrist was performed and found to be normal with no 
evidence of a ganglion cyst..  The assessment was right wrist 
pain, status post surgery.  The examiner stated that he 
recommended that the Veteran see a civilian hand specialist.  
Separation from service examination was held in May 2004.  His 
right wrist was described as good, with full range of motion.  

While the claim was on appeal, the applicable rating criteria for 
skin disorders, 
38 C.F.R. § 4.118, was revised, effective October 23, 2008.  
Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria.  
Should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-
2003.  

However, as set forth in the Federal Register, the most recently 
revised criteria apply to all applications for benefits received 
by VA on or after the effective date of October 23, 2008. 73 Fed. 
Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was 
received prior to October 23, 2008 (August 2004), the revised 
criteria after October 23, 2008, are not for application in this 
case.  

A scar not involving the head, face, or neck can be rated under 
Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805. 38 C.F.R. § 
4.118 (2004).  However, assigning multiple ratings for the 
Veteran's right wrist ganglion disability would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2009).

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when they cover an area or areas exceeding 6 
square inches.  Note (1) Scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces of 
extremities or trunk, will be separately rated and continued in 
accordance with § 4.25 of this part.  Note (2) A deep scar is 
one associated with underlying soft tissue damage.  

Under DC 7802 a 10 percent rating is warranted for a scar, other 
than on the head, face, or neck, that is superficial and does not 
caused limited motion and exceeds an area of 144 square inches. 
(929 sq. cm.) or greater. Note (1) Scars in widely separated 
areas, as on two or more extremities or on anterior or posterior 
surfaces of extremities or trunk, will be separately rated and 
continued in accordance with § 4.25 of this part.  Note (2) A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under DC 7803 a 10 percent rating is warranted for a scar that is 
superficial and unstable.  Note (1) An unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.   Note (2) A superficial scar is one not 
associated with underlying soft tissue damage.  

Under DC 7804 a 10 percent rating is warranted for a scar that is 
painful on examination.  Note (1) A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) In this 
case, a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  

There is no medical evidence of record indicating that the 
Veteran's right wrist ganglion disability continues to involve an 
actual ganglion cyst, however even if it does, there is no 
medical evidence indicating that it has a scar that is deep or 
causes limitation of motion, exceeds 6 square inches; or is 
superficial and does not cause limitation of motion and has an 
area or areas of 144 square inches; is unstable; or painful on 
examination.  The evidence of record showed in February 2003 that 
the scar was 1.5 cm and well-healed.  In February 2004, shortly 
before service discharge, the scar continued to be described as 
well healed.  Therefore, the Veteran's status post right dorsal 
wrist ganglion cyst excision does not warrant a compensable 
rating under DCs 7801-7804.  

Diagnostic Code 7805 addresses scars and indicates they can be 
rated on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  The codes relating to the function of the 
wrist are DCs 5214 and 5215.  38 C.F.R. § 4.71a.

DC 5015, bones new growth, benign is also rated in connection 
with this claim.  The disease under this diagnostic code will be 
rated on limitation of motion of the affected part, as arthritis.  

Under DC 5214, compensable ratings are warranted for favorable, 
unfavorable, and positions other than favorable ankylosis of the 
wrist.  The Veteran has never been diagnosed with, nor does he 
contend, that his right wrist has any type or degree of 
ankylosis.  Therefore, the Veteran's right wrist ganglion cyst 
excision is not entitled to a compensable rating under DC 5214.  

Limitation of wrist motion is rated under Diagnostic Code 5215.  
A 10 percent is warranted under this code for limitation of 
motion of the wrist where dorsiflexion is less than 15 degrees or 
where palmar flexion is limited in line with forearm.  After the 
removal of the ganglion cyst, the examinations since that time to 
the separation examination showed full range of wrist motion.  38 
C.F.R. § 4.71.  Plate I (2004), reflects that normal dorsiflexion 
of the wrist is 0 to 70 degrees, and the normal palmar flexion is 
to 80 degrees.  Thus, on the limited amount of medical evidence 
of record, the evidence shows full range of motion and hence, the 
Veteran's right wrist disability does not warrant a compensable 
rating under DC 5215.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected right wrist disability, as 
indicated in the above discussions.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As previously stated, painful, unstable, or 
misaligned joints due to a healed injury are entitled to at least 
the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  
In this case, the Veteran's right wrist disability has been 
described as painful since its inception, and on his service 
discharge examination was described as painful on maximal 
dorsiflexion and extension.  As such, a compensable rating, and 
no more, is warranted for pain of the status post right dorsal 
wrist ganglion excision.  

A rating in excess of 10 percent is not assignable based on the 
evidence of record for the reasons set forth above.  The criteria 
for the assignment of this 10 percent rating, but no higher, have 
been met during the entire appeal period, as there are no 
distinct time periods where the Veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Intermittent C6-7 radiculopathy

The Veteran claims that his intermittent C6-7 radiculopathy 
without motor /sensory defect is more severe than the current 
noncompensable rating reflects.  He asserts that he has numbness 
from his neck to his left arm due to this disability.  

The Veteran's intermittent C6-7 radiculopathy without motor 
/sensory defect disability is rated as noncompensably disabling 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8599-8510 (when 
an unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous) See 38 C.F.R. § 4.20 
(2009).  

Under Diagnostic Code 8510, mild incomplete paralysis of the 
upper extremity is to be rated as 20 percent disabling.

The introductory note to "Diseases of the Peripheral Nerves" 
defines the term "incomplete paralysis" as a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild or, at most, moderate degree.  
Moreover, the rating schedule provides that neuralgias 
characterized by dull and intermittent pain of a typical 
distribution so as to identify the nerve, is to be rated on the 
same scale with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124.

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  

Service treatment records showed in October 2002, the Veteran 
complained of upper trapezius muscle tenderness.  There was no 
arm numbness, weakness, or tingling.  Reflexes were 2+ with 
normal sensation.  The assessment was left upper trapezius muscle 
strain.  He was told to use heat, thoracic stretching, and 
increase Motrin.  He was also told to avoid push-ups.  In 
July 2003, he complained of intermittent occasional neck pain.  
Examination revealed full range of neck motion.  The impression 
was intermittent C6-C7 radiculopathy without motor/sensory 
defect.  In September 2003, he complained of mid back pain, with 
intermittent, not really pain, but numbness on the left side mid 
back, moving up to the left shoulder and left side of neck.  The 
deep numbness was increased by running and sitting in certain 
positions.  No weakness, no spasm, and normal gait and good 
sensation in all extremities was noted.  Deep tendon reflexes 
were 2+ and 5/5 motor strength.  The assessment was paresthesias, 
probably secondary to muscle strain.  He was told to return to 
the clinic in two weeks, sooner if the pain increased, or if 
there were any other symptoms.  He was told to also continue use 
of Motrin.  On separation examination in May 2004, left sided 
upper back numbness was shown.  

After reviewing the evidence of record, the Veteran's 
intermittent C6-7 radiculopathy without motor/sensory defect is 
not shown to warrant a compensable rating.  He has complaints of 
numbness, but no real pain.  The motor strength was normal and 
there was good sensation throughout.  Since even mild disablement 
is not shown, a compensable rating is not warranted.  
Significantly, evidence that could have been obtained at a VA 
examination is not of record because of the Veteran's failure to 
report to such examinations.  Therefore, the claim has been 
decided upon the evidence of record, which does not support an 
increase in his disability rating. 38 C.F.R. § 3.655.

Extra Considerations 

The Board has also considered the Veteran's statements that his 
disabilities are worse.  For both of his disabilities, he had 
reported pain and or numbness.   In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  Despite this knowledge, 
the Veteran did not report to VA examinations scheduled on his 
behalf so that a medical professional could properly assess the 
current degree of disability.  Moreover, while the Veteran is 
competent to report his symptoms, the objective findings on the 
service treatment records do not support the assignment of higher 
ratings that those assigned here.

Such competent evidence-concerning the nature and extent of the 
Veteran's status post right wrist ganglion excision and 
intermittent C6-7 radiculopathy without motor/sensory defect have 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (limited to the service treatment records) address much 
of the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeals period, there is no 
evidence of hospitalization as a result of his aforementioned 
disabilities.  The Veteran has provided no evidence with regard 
to his employment.  It is not shown, nor has the Veteran alleged 
difficulty with employment as a result of his service-connected 
disabilities.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted for his claimed 
service-connected status post right dorsal wrist ganglion cyst 
excision or intermittent C6-7 radiculopathy without motor/sensory 
defect  increased ratings.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his right wrist ganglion cyst excision warrants 
more than 10 percent for pain for this disability and the 
intermittent C6-7 radiculopathy without motor/sensory defect does 
not warrant a compensable rating for any period on appeal.  

The assignment of an initial 10 percent rating for the right 
wrist status post ganglion cyst removal is warranted; however, 
the preponderance of the evidence is against the claim of 
entitlement to an initial compensable rating for the service-
connected intermittent C6-7 radiculopathy without motor/sensory 
defect; there is no doubt to be resolved; and an initial 
compensable rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

An initial 10 percent disability rating, and no more, for the 
service-connected status post right dorsal wrist ganglion cyst 
excision is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.  

An initial compensable rating for intermittent C6-7 radiculopathy 
without motor/sensory defect is denied.  



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


